Citation Nr: 0843092	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
cataract surgery.
        
2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for a gastrointestinal 
disability to include gastritis, ulcers, H. pylori, acid 
reflux, and indigestion.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to service connection for leg cramps.

7.  Entitlement to service connection for impaired vision.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The issue of entitlement to service connection for basal cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of cataract surgery 
that have been related by competent medical evidence to his 
active service.
        
2.  The veteran does not have a gastrointestinal disability 
to include gastritis, ulcers, H. pylori, acid reflux, and 
indigestion that has been related by competent medical 
evidence to his active service.

3. The veteran does not have high blood pressure that has 
been related by competent medical evidence to his active 
service.

4.  Entitlement to service connection for shortness of 
breath.

5.  Entitlement to service connection for leg cramps.

6.  The veteran does not have impaired vision that has been 
related by competent medical evidence to his active service.

7.  The veteran does not have depression that has been 
related by competent medical evidence to his active service.


CONCLUSIONS OF LAW

1.  Residuals of cataract surgery were not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
        
2.  A gastrointestinal disability to include gastritis, 
ulcers, H. pylori, acid reflux, and indigestion, was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. High blood pressure was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  A disability manifested by shortness of breath was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A disability manifested by leg cramps was not incurred in 
or aggravated by active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Impaired vision was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

7.  Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in April 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The April 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has provided no authorization for VA to obtain any 
private records on his behalf.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board notes that the veteran was accorded a VA 
examination in April 2006 but no opinion regarding the 
relationship between any of the veteran's disorders and his 
military service was offered.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or in service or has a disease or symptoms of a 
disease within a specified period, (3) there is an indication 
the current disability or symptoms maybe associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, as no medical evidence has been presented showing the 
possibility that any of claims disorders are related to 
service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of cataracts, a gastric disorder, high 
blood pressure, shortness of breath, leg cramps, impaired 
vision, or depression is factually shown during service.  The 
Board concludes it was not.

The service treatment records are absent complaints, findings 
or diagnoses of cataracts, a gastric disorder, high blood 
pressure, shortness of breath, leg cramps, impaired vision, 
or depression during service.  On the clinical examination 
for separation from service in August 1971, all the veteran's 
systems were evaluated as normal, and no defects or diagnoses 
were noted.  On the veteran's Report of Medical History 
completed by the veteran in conjunction with his separation 
physical, the veteran denied ever having eye trouble, 
frequent indigestion, high blood pressure, shortness of 
breath, and leg cramps.  The veteran did, however, report 
stomach or intestinal trouble on his Report of Medical 
History.  In this respect, the veteran's service treatment 
records indicate that the veteran developed a chronic 
diarrhea which lasted three months.  The Board notes that 
service connection for colitis was granted back in November 
1972.  

Thus, there is no medical evidence that shows that the 
veteran suffered from cataracts, a gastric disorder, high 
blood pressure, shortness of breath, leg cramps, impaired 
vision, or depression during service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Except for a 
1972 VA examination report, the earliest post-service 
treatment records in the claims file are dated in the 2000s.  
In light of the lack of any relevant history reported between 
the veteran's date of discharge and the 2000s, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Peptic ulcers and hypertension 
can be service-connected on such a basis.  However, although 
the veteran has been diagnosed with a myriad of other gastric 
disorders such as gastro esophageal reflux disease hiatus 
hernia, gastropathy, duodenal polyp, and although there was a 
positive H. pylori antibody test in February 2006, there is 
no evidence in the record that the veteran has been diagnosed 
with peptic ulcers.

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation. See 64 Fed. Reg. 59232, 59236-37 
(1999).  In addition, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 
(1996).

In this case, although the veteran had service in Vietnam 
from February 1971 to June 1971, the veteran does not 
currently have a disease for which a presumption of service 
connection is provided under the law based on exposure to 
herbicides in service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the issues of residuals of cataract surgery, 
stomach ulcers, hypertension, and impaired vision, the post-
service treatment records are absent any complaints of or 
treatment for these disorders.  The Board notes that the 
veteran has submitted a form from an eye institute which 
indicates that on September 15, 2005, the veteran was seen 
and underwent testing.  In addition, of record is a form 
which indicates that the veteran was to undergo cataract 
surgery on September 29, 2005 and a Coronary Risk Profile.  
However, there are no medical records which show treatment 
for impaired vision, including cataracts, and no medical 
records that show treatment for residuals of the cataract 
surgery.  The record also includes active outpatient 
medication lists which include Omeprazole which is to be 
taken for reflux or stomach ulcers.  Although there is 
medical evidence of GERD, there is no medical evidence of 
ulcers in the record.  In the absence of competent medical 
evidence that residuals of cataract surgery, stomach ulcers, 
hypertension and impaired vision exist and that they were 
caused by or aggravated by the veteran's military service, 
the criteria for establishing service connection for 
residuals of cataract surgery, stomach ulcers, hypertension, 
and impaired vision have not been established.  38 C.F.R. § 
3.303. 
    
With respect to the issues of shortness of breath and leg 
cramps, the alleged disorders are actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  In the absence 
of competent medical evidence which suggests that the 
veteran's shortness of breath or leg cramps constitutes a 
chronic disability, the Board has no basis on which to 
consider these claimed disorders as more than medical 
findings or symptoms.  Absent a showing of a current chronic 
disability which could be related to service, entitlement to 
service connection for shortness of breath and leg cramps 
must be denied.
  
With respect to the issues of gastritis, acid reflux, acid 
indigestion, and depression, the veteran clearly has a 
current gastric disability and depression.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between these current disabilities and 
military service.  However, no medical professional has ever 
related these conditions to the veteran's military service.  
The February 2006 VA mental health treatment record indicates 
that the veteran reported feeling depressed, especially for 
the past three years, due to arthritis and inability to do 
things like he used to.  Although the veteran reported 
impaired sleep because of service-related nightmares, the VA 
psychiatrist did not related the veteran's depression to his 
period of active service.

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for residuals of cataract 
surgery is denied.
        
Entitlement to service connection for a gastrointestinal 
disability to include gastritis, ulcers, H. pylori, acid 
reflux, and indigestion, is denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for shortness of breath is 
denied.

Entitlement to service connection for leg cramps is denied.

Entitlement to service connection for impaired vision is 
denied.

Entitlement to service connection for depression is denied.


REMAND

With respect to the issue of entitlement to service 
connection for basal cell carcinoma, in March 2008, the Board 
received additional evidence submitted by the veteran without 
a waiver of RO consideration which would have permitted the 
Board to review the evidence submitted by the veteran in the 
first instance.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  As 
such, the Board inquired as whether he wished to waive agency 
of original jurisdiction (AOJ) of the newly submitted 
evidence.  The veteran declined to waive initial AOJ 
consideration and requested that the case be remanded to the 
RO.  Thus, the Board has no discretion but to remand this 
matter.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


